
	
		II
		111th CONGRESS
		1st Session
		S. 2145
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mr. Alexander (for
			 himself and Mr. Corker) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty on certain AC
		  electric motors of an output exceeding 74.6 W but not exceeding 85
		  W.
	
	
		1.Certain AC electric motors of
			 an output exceeding 74.6 W but not exceeding 85 W
			(a)In
			 generalHeading 9902.85.06 of the Harmonized Tariff Schedule of
			 the United States (relating to certain AC electric motors of an output
			 exceeding 74.6 W but not exceeding 85 W) is amended by striking
			 12/31/2009 and inserting 12/31/2011.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
